An unpublis ed order shallnot be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

PERCY IAVAE BACON, No. 67802
A 11 to W ‘7  ’2’ ‘
   men
THE STATE OF NEVADA, Egg 1  2mg
Respondent

 

ORDER BISMISSING APPEAL

This is a pro an appeal from a district court order denying
} motion to ﬁle court papers. Eighth Judicial District Court, Clark County;

l David Barker, Judge.

1;

3E Because no statute or court rule permits an appeal from the
l a

‘ aforementioned decision, we lack jurisdiction. Castillo v. State} 106 Nev.
349, 352, 792 E1261 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

9

plt‘km _, J.
Pickering

 

cc: Hon. Davitl Barkér, District Judge
Percy Lame Bacon
Attorney GenGraUCarson City
Clark County District Attorney
Eighth DistrictCourt Clerk

SUPEEME COURT
OF
NEVADA